Grant, J.
{after stating the facts). Thirty-two years have elapsed since the alleged agreement upon which claimant bases the right of recovery was made. It rested entirely in parol. All the parties to it are dead. The testimony of Phillips and of Mrs. Taswell, both of whom *633were witnesses for the claimant, is in direct conflict. If the testimony of Phillips is to be believed, Neal Leach, Jr., agreed to compensate Mr. Clancy for the care of his father and mother. The will, made about three years later, is consistent with that theory. If the testimony of Mrs. Taswell be true, then there was some arrangement or understanding by which Mr. Clancy should have the property for taking care of these old people. No case better illustrates the uncertainty of human recollection of conversations after a lapse of 32 years. The best and most reliable testimony is that of the will of Neal Leach, Sr., executed three years after it is insisted this agreement was made. That conclusively shows the understanding of Mr. Leach and his wife, and also of Mr. and Mrs. Clancy, who were present when the will was made, and made no objection thereto.- Mr. and Mrs. Clancy had the benefit of the entire use of this farm during their lives, and their children after them. This would seem to be a reasonable compensation for the care of Mr. and Mrs. Leach while they lived. It is not, however, improbable that Neal Leach, Jr., paid Mr. Clancy under the arrangement as testified to by Mr. Phillips. We agree with the circuit judge that the execution of this will, executed in the presence of Mr. and Mrs. Clancy with a full knowledge of its contents, is a conclusive answer to the claim now set up.
The judgment is affirmed.
Montgomery, C. J., Moore and Long, JJ., concurred. Hooker, J., did not sit.